Plaintiff in error moves for a rehearing on the contention now made that its petition, attacking the validity of the city's ad valorem tax assessment on liquors, had alleged that these liquors were still in a government warehouse, and that the United States taxes on the liquors were not due until the liquors were sold. Under this contention, movant now insists that the court erred in holding in effect that "the internal revenue tax prescribed by the law of the United States and required to be paid under such laws before the liquor is removed therefrom should be *Page 858 
added to the value of the liquor, even though the tax had not been paid;" and erred in holding that the city, in fixing the value of movant's liquors for taxation, could add unpaid Federal taxes to the cost price as an element of value.
The question now raised can not be considered, since the record fails to support movant's contention that such a question has been raised either in the trial court or in this court. "Where pleadings are ambiguous or couched in alternative expressions, on demurrer they will be given that construction which is most unfavorable to the pleader;" so that, if "two matters are pleaded in the disjunctive, one of which is good and the other not, the petition is to be treated as pleading no more than the latter," and if "any one of several averments alleged in the alternative is insufficient to state a cause of action, the entire pleading is bad and subject to general demurrer." Doyal
v. Russell, 183 Ga. 518 (3-5), 534 (189 S.E. 32), and cit.;Moore v. Moore, 188 Ga. 303, 305 (4 S.E.2d 18);Groover v. Savannah Bank  Trust Co., 186 Ga. 476 (2) (198 S.E. 217). The original petition is ambiguous, in containing references to the amount of "State and Federal taxes which hadeither been paid, or were due to be paid when the said liquors were sold," and to "the actual value of said stock of liquors, less the State and Federal taxes which [have] been or are tobe paid upon the same before the liquors are sold," and to "the ultimate . . State and Federal taxes that it would be necessary for petitioner to pay when the said liquors were sold," and in also containing averments as to the liquor in question being part of "its personal property, including its stock of liquors," and to the "State and Federal taxation upon said stock of liquors."
Not only is the fact of past or future payment of Federal taxes on the liquors thus alleged in the alternative, without any indication as to what part of the taxes had been paid and what part had not been paid, but movant's present contention that the liquors remained in a Government warehouse without payment of the Federal taxes thereon is negatived by the express averments that the liquors were a part of "its stock." Movant's contention is further negatived by the express averment in an amendment to its petition that it had "filed a petition with the tax committee of the city council of Atlanta, asking for a hearing and an adjustment of said tax assessment, so that the said tax assessment would not contain the amount of the United States taxes paid upon said liquors, as a part of the value." *Page 859 
The bill of exceptions and the brief of the movant also negative its present contention as to non-payment of the Federal taxes. The assignments of error contain the specific ground, that "it was illegal for the City of Atlanta . . to assess as a part of the value of its property the amount of taxes plaintiff haspaid to the United States Government upon its property, and because it compelled plaintiff to pay an ad valorem tax upon the taxes it had already paid to the United States." The brief for the movant also attacks the validity of the city's assessment because it required the payment of "ad valorem taxes upon the amount of the excise taxes which it had already paid to theUnited States Government and the State of Georgia."